UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 16, 2011 ARI NETWORK SERVICES, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 0-19608 (Commission File Number) 39-1388360 (IRS Employer Identification No.) 10850 West Park Place, Suite 1200 Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414) 973-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be Included in the Report Item 7.01 Regulation FD Disclosure Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of the transcript of the ARI Network Services, Inc. fiscal 2011 third quarter earnings conference call held on June 14, 2011.The information in this Item 7.01, including Exhibit 99.1, is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Transcript of fiscal 2011 third quarter earnings conference call held on June 14, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 16, 2011 ARI NETWORK SERVICES, INC. By: /s/ Darin R. Janecek Darin R. Janecek Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Transcript of fiscal 2011 third quarter earnings conference call held on June 14,2011. 4
